PER CURIAM.
We reverse on the authority of Commonwealth Federal Savings and Loan Association v. Tubero, 569 So.2d 1271 (Fla.1990). Because the trial court’s written order failed to contain an express finding that the defendant’s repeated failure to comply with discovery orders was willful, we remand for reconsideration of this issue. As the Florida Supreme Court said in Tubero, by insisting upon a finding of willfulness or its equivalent, there will be the added assurance that the trial judge has made a conscious determination that the noncompliance was more than mere neglect and inadvertence.
REVERSED AND REMANDED.
GUNTHER and GARRETT, JJ., and WALDEN, JAMES H., (Retired) Associate Judge, concur.